Title: From John Adams to John Quincy Adams, 26 February 1806
From: Adams, John
To: Adams, John Quincy



Quincy Feb. 26 1806

My Exordium must inform you that George is and has been a long time in perfect health. John has been as plump and gay and hardy and hearty as you could wish him, till yesterday when he looked a little paler or rather a little less ruddy than usual but he worked and played as usual all day: but this morning he discovered symptoms of qualms in his stomack and puked a little, but a Tea Spoonfull or two of some of his Grandmammas Remedies I suppose will restore him to his usual Activity and Appetite, in a few hours.
I believe the prohibition of the Trade to St. Domingo is without Example. If a nation has a Country under its dominion, it has Power as well as right to prohibit the commerce of other nations with it. They may Seize, make prize, confiscate, any Vessells or Cargoes concerned in such illicit trade. But to require other Nations to make Laws to restrain their own Subjects from such Intercourse, I believe is as new as it is arbitrary and imperious. If I mistake not there is in Belshams Memoirs of the reign of George the first, some Account of such peevish requisitions of Spain, to induce England to prohibit their People from trading with the Spanish Main: but they were treated with more than contempt by the house of Commons.
The Power and Resources of France, have been exaggerated in the Minds of our People, for thirty years past, and since the revolution more than ever. The Weakness and danger of England, have been as much misrepresented on the other hand. When I received your Letter, I was very far from your opinion that the Continent of Europe was prostrate at the feet of France: but since that time news has arrived of a very different Complection. The particulars are not yet stated from Authentic Sources. But I cannot believe that France will derive any solid Addition of Power or reputation from this Campaign. There is no country under her Power, that is not full of discontent; and revolutions in a contrary direction may succeed each other, much sooner and more rapidly than We imagine.
In all Events, I know that Submission to unreasonable demands from France, is not the way to Secure ourselves against her Grasp.
I perceive no Signs of any Warm Passions among the People or of more Decision or Unanimity, than there is in Congress. They are all at a gaze: and know not what to do. Parson Moodys Doctrine was that it is the Duty, of a Person or a People, in difficult times when “they know not what to do, to be very carefull that they do not do, they know not what.” A good Lesson for some of the bold Men at Washington.
Negotiation is the only measure in which all Men seem to agree. But the exclusive System of confining all appointments to a Party, which seems to be adopted by the present Administration with more Severity than it was by the Federalists, though by them it was carried too far, will prevent the nomination of any Man in whom the great body of the People will confide. And therefore I expect that no measures will be adopted, which will give Satisfaction to the public. Our Rulers have Shackled themselves. They obtained their power by professions of a Sordid Œconomy, and are more afraid of their own constituents, than of their opponents. Mr Macon and Mr Early by some of their Speeches have let us see into the hearts of the Party more clearly than they intended, though they expressed themselves with curious caution and ingenious Address.
I am sorry that Mr Randolph has made his motion to make the Judges more dependent on the Legislature. The Nature of our Government being more than half federative, renders a perfect Independence of the Judges more necessary here than it is in England. I hope it will not pass Congress, and if it should, I hope it will not be accepted by the States.
You have indeed Business and Studies enough in Senate, and I wish not to interrupt you: but if you can find a moment I wish you would ask Dr Mitchell in my name whether the Plant which is called Soda, Kali, and Barilla, has ever been found in America and if it has, in what part of it, and whether any seeds of it have been imported, to try the Experiment, whether it will grow here?
I have read your Bill. What the Corps Diplomatique will think of it, I know not.—It is a dangerous and delicate Subject. But something seems necessary to be done, to prevent too much Petulance and impertinence.
